Citation Nr: 0329536	
Decision Date: 10/29/03    Archive Date: 11/05/03	

DOCKET NO.  02-12 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied the veteran entitlement to service 
connection for PTSD.  

In a rating decision, dated in December 2002, the RO declined 
to reopen the veteran's previously denied claim for 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  In January 2003, the RO sent the 
veteran notice of this adverse determination and of his 
appellate rights.  The veteran is hereby advised that he has 
one-year from the date of the January 2003 letter, in which 
to file a notice of disagreement with the December 2002 
rating decision.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page.

In May 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.  


REMAND

The veteran is seeking entitlement to service connection for 
PTSD, which he alleges results from noncombat stressors that 
he was exposed to primarily while performing duties as an 
administrative specialist with Military Police units.  

Our preliminary review of the record discloses that, while 
PTSD was not diagnosed on a VA comprehensive examination 
provided to the veteran in June 2002, this disorder has been 
diagnosed by a VA staff psychologist in July 2001 and the 
veteran has received evaluation and treatment for this 
disorder at the VA MH Anxiety Disorder/PTSD Clinic at the VA 
Medical Center in Dallas, Texas.  

The veteran was noted on his June 2002 VA examination to have 
reported witnessing a number of problems during his military 
service, to include hate crimes, rapes, beatings and other 
destructive events.  In statements received from the veteran 
in connection with his claim, he has relates similar accounts 
of incidences/crimes in service but has also indicated that 
the specific dates and times of these events have escaped 
him.  It is not altogether clear in the veteran's relating of 
the events he describes whether he has been an actual witness 
to their occurrence or became aware of their occurrence by 
way of access to the Military Police blotter as part of his 
administrative responsibilities.  

In any event, at his personal hearing in May 2003, the 
veteran testified that in approximately November 1981, an 
individual, who he identified as John Hinkley, died in his 
arms as a result of swallowing an object.  He testified that 
around the same time, he witnessed a physical assault of a 
fellow soldier by 4 or 5 other individuals.  He also said 
that in a resulting court-martial of these individuals he 
presented witness testimony.  The veteran further testified 
that he attempted to prevent the death of another soldier who 
committed suicide by hanging himself outside a barracks 
window.  

The Board observes that verification of the veteran's 
noncombat stressors has not been undertaken.  

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.359(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant and notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

This case is therefore REMANDED to the RO for the following 
development.  

1.  With respect to the claim of 
entitlement to service connection for 
PTSD, the RO should send the veteran a 
letter that complies with notification 
requirements of the VCAA, 38 U.S.C.A. 
§§ 5102, 5103 and 5130A (West 2002),.  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claims.  The letter should 
also specifically inform the veteran of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  Ask the veteran to clearly identify 
the stressful events he experienced in 
service.  The veteran should be asked to 
provide additional facts about his 
claimed noncombat-related stressful 
events, including those reflected above.  
This request should include the 
approximate (beginning and ending) dates, 
places, and circumstances surrounding the 
stressful experiences he has set forth.  
He should be asked to supply the name of 
any individual who may be capable of 
substantiating his accounts of events in 
service, if possible, his unit 
commander(s) and/or senior 
noncommissioned officer(s).  Ask the 
veteran to comment specifically about his 
participation in aiding a fellow service 
member, John Hinkley, who died as a 
result of choking on an object, as well 
as his involvement in unsuccessfully 
attempting to prevent a fellow service 
member from hanging himself.  The 
identity of the individuals, to include 
full name, rank and unit of assignment 
should be provided.  

3.  The RO should then forward a letter 
asking the United States Armed Services 
Center for Research of Unit Records 
(USACRUR) to provide any available 
information, which might corroborate the 
veteran's alleged inservice stressors.  
This letter should identify the veteran's 
unit of assignment and provide a 
description of his alleged stressors.  
USACRUR should also be provided with 
copies of any personal records obtained 
showing service dates, duties and unit(s) 
of assignment.  

4.  After associating with the claims 
file all the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangements with the appropriate VA 
medical facility and schedule the veteran 
for a comprehensive psychiatric 
examination, in order to determine the 
nature and existence of any psychiatric 
disorder found, if any.  Complete and 
appropriate psychological testing should 
be performed and all clinical findings 
should be reported in detail.  The 
veteran should be required to specify 
which life-threatening stressor or 
stressors he recalls.  The claims folder 
should be reviewed in detail by the 
examining psychiatrist.  Based on the 
results of the examination and a review 
of the claims folder, the examiner is 
asked to address the following questions:  

(i)  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?  

(ii)  If PTSD is demonstrated, the 
examiner is requested to identify 
the stressor(s) that caused the 
veteran's PTSD, and to specify the 
evidence relied upon to support the 
diagnosis.  

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review the claim for service 
connection for PTSD.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



